STATE OF WEST VIRGINIA

                           SUPREME COURT OF APPEALS

CHARLES K. PETTRY,                                                                       FILED
Claimant Below, Petitioner                                                          November 6, 2020
                                                                                  EDYTHE NASH GAISER, CLERK

vs.)   No. 19-0663 (BOR Appeal No. 2054001)                                       SUPREME COURT OF APPEALS
                                                                                      OF WEST VIRGINIA
                   (Claim No. 2012035974)

PANTHER BRANCH COAL COMPANY,
Employer Below, Respondent


                              MEMORANDUM DECISION
      Petitioner Charles K. Pettry, by Counsel Reginald D. Henry, appeals the decision of the
West Virginia Workers’ Compensation Board of Review (“Board of Review”). Panther Branch
Coal Company, by Counsel H. Toney Stroud, filed a timely response.

       The issue on appeal is permanent partial disability. The claims administrator granted no
additional permanent partial disability on November 17, 2017. The Workers’ Compensation Office
of Judges (“Office of Judges”) affirmed the decision in its February 26, 2019, Order. The Order
was affirmed by the Board of Review on June 27, 2019.

        The Court has carefully reviewed the records, written arguments, and appendices contained
in the briefs, and the case is mature for consideration. The facts and legal arguments are adequately
presented, and the decisional process would not be significantly aided by oral argument. Upon
consideration of the standard of review, the briefs, and the record presented, the Court finds no
substantial question of law and no prejudicial error. For these reasons, a memorandum decision is
appropriate under Rule 21 of the Rules of Appellate Procedure.

         On April 26, 2012, Mr. Pettry filed an application for occupational pneumoconiosis
indicating he was a coal miner and was exposed to coal dust for thirty-five years. A Physician’s
Report of Occupational Pneumoconiosis was completed that day and indicated Mr. Pettry was a
nonsmoker who had cough, wheezing, and shortness of breath. He was exposed to coal dust for
thirty-five years and was diagnosed with coal workers’ pneumoconiosis. The claim was held
compensable on a nonmedical basis for occupational pneumoconiosis on June 20, 2012.

      In December 11, 2012, findings, the Occupational Pneumoconiosis Board (“OP Board”)
found that Mr. Pettry had work exposure significant enough to cause occupational
                                                 1
pneumoconiosis. He was examined in April of 2003, and the OP Board found 10% impairment.
X-rays were taken and compared to 2003 x-rays. They were essentially unchanged. The OP Board
concluded that Mr. Pettry had no impairment beyond the 10% found in 2003. A pulmonary
function study was completed that same day and showed prebronchodilator FVC of 77%, FEV1
of 69%, and FEV1/FVC of 69%. Postbronchodilator showed a 2% increase in FVC, 6% increase
in FEV1, and 2% increase in FEV1/FVC. Diffusion studies showed a DLCO of 89%. On February
1, 2016, a pulmonary function study showed prebronchodilator FVC of 75%, FEV1 of 70%, and
FEV1/FVC of 70%. Postbronchodilator showed a 1% increase in FVC, 1% increase in FEV1, and
no change in FEV1/FVC. Diffusion studies showed a DLCO of 71%.

        Members of the OP Board testified in a November 16, 2016, hearing. Jack Kinder, M.D.,
from the OP Board, stated that he reviewed the pulmonary function studies and found a decrease
in diffusion. Dr. Kinder opined that patients with positive x-rays and a decrease in diffusion usually
require reevaluation. Dr. Kinder stated that the 2016 pulmonary function study showed no
additional permanent partial disability when compared to the 2012 study.

        On September 14, 2017, the OP Board found that new x-rays showed nodular fibrosis with
no interval change since the prior x-rays. A pulmonary function study was performed and showed
prebronchodilator FVC of 74%, FEV1 of 68%, and FEV1/FVC of 68%. Postbronchodilator
showed a 7% increase in FVC, 10% increase in FEV1, and a 2% increase in FEV1/FVC. Diffusion
studies showed a DLCO of 76%. The claims administrator granted no additional permanent partial
disability award on November 17, 2017.

       In a January 9, 2019, final hearing, members of the OP Board testified that the latest x-rays
showed minimal nodular fibrosis and parenchymal opacities consistent with simple occupational
pneumoconiosis. New x-rays showed no progression of the disease. Dr. Kinder testified that there
was no basis to support an additional permanent partial disability award.

        The Office of Judges affirmed the claims administrator’s decision granting no additional
permanent partial disability award in its February 26, 2019, Order. It found that Mr. Pettry was
previously granted a 10% permanent partial disability award for occupational pneumoconiosis
based on the OP Board’s recommendation. The OP Board evaluated Mr. Pettry in 2017 and found
no additional impairment. Members of the OP Board testified in a January 2019 hearing that the
medical evidence of record does not support an additional permanent partial disability award. The
Office of Judges concluded that Mr. Pettry failed to present any evidence showing the OP Board’s
findings are clearly wrong. Therefore, the claims administrator’s decision was affirmed. The Board
of Review adopted the findings of fact and conclusions of law of the Office of Judges and affirmed
its Order on June 27, 2019.

       After review, we agree with the reasoning and conclusions of the Office of Judges as
affirmed by the Board of Review. Mr. Pettry failed to show that he is entitled to more than the
10% permanent partial disability award already granted.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
                                                  2
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.



                                                                                    Affirmed.
ISSUED: November 6, 2020


CONCURRED IN BY:
Chief Justice Tim Armstead
Justice Margaret L. Workman
Justice Elizabeth D. Walker
Justice Evan H. Jenkins
Justice John A. Hutchison




                                              3